Case 9:18-cv-81735-WPD Document 17 Entered on FLSD Docket 03/29/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                  CASE NO.: 9: 18-cv-81735-WPD

  DAVID GORDON OPPENHEIMER,

                 Plaintiff,

  v.

  FIVE LINX, LLC,

                 Defendant.


                                        FINAL DEFAULT JUDGMENT

         This action having been commenced on December 19, 2018 by the filing of the Summons

  and Complaint, and defendants having been served process on February 6, 2019, and the defendant

  having not answered the Complaint, and the time for answering the Complaint having expired and

  a default having been entered by the Clerk; and a Motion for Final Default Judgment ("Motion")

  having been filed and a copy of the moving papers served on defendant by mail on March 18,

  2019, and proof of such service having been filed on March 18, 2019, and the Court being fully

  advised in the premises,

         ORDERED, ADJUDGED AND DECREED: That, pursuant to Title 17 U.S.C. §§
                                                                                                      (
  504(c), and 505, the Plaintiff have judgment against defendant for copyright infringement and be
                                                                                                      I
  awarded $150,000; that, pursuant to Title 17 U.S.C. §§ 1202 and 1203, that plaintiff have

  judgment against defendant for circumvention of plaintiff's copyright management systems and
                                                                                                      I
  be awarded $25,000; that Plaintiff be awarded pre-judgment interest at the statutory rate

  calculated from December 19, 2018 to the date of this Judgment; and that pursuant to Title 17

  U.S.C. 502 and 17 U.S.C. 1203(b), that defendant is hereby permanently restrained from using

  plaintiff's image in any and all media; and that plaintiff be granted an award of attorneys' fees
Case 9:18-cv-81735-WPD Document 17 Entered on FLSD Docket 03/29/2019 Page 2 of 2




  pursuant to 17 U.S.C. 504(c) and 17 U.S.C. 1203(b)(4-5) in the amount of$2,670 plus an award

  of costs in the amount of $440, plus appropriate post-judgment interest thereon.

         ORDERED, ADJUDGED AND DECREED: that the Clerk of the Court enter the within

  judgment; accordingly, the case is closed.



  IT IS SO ORDERED this 2ctay of March 2019.




                                               HONORABLE WILLIAM P. DIMITROULEAS
